This is an action upon three promissory notes, two for $1,000 each, and one for $500. The instruments are *Page 63 
signed by all of the defendants. A motion by appellants for more specific statements of the petition was 1.  PRINCIPAL    overruled, and answer filed. A demurrer AND SURETY:  interposed to the answer was sustained, and, discharge of appellants electing to stand on the answer, and surety:      refusing to plead further, judgment was entered assumptor of against them for the amount of the notes and mortgage-    costs, including attorney fees. Except the secured      matter of attorney fees, the issues and facts note:        are the same as in Iowa Title  Loan Co. v.
extension    Clark Bros., 209 Iowa 169. The notes in suit are of time:     a part of the series involved in the former effect.      case.
The court is not disposed to recede from its holding in the former case, and its decision therein is controlling and decisive of the present controversy. Discussion, therefore, of the propositions involved would not be profitable.
Judgment was entered in favor of appellee's attorneys for 2.  APPEAL AND   attorney fees, as a part of the costs. The notes ERROR:       in suit do not provide for attorney fees, review:      although it is alleged that a mortgage executed scope        contemporaneously therewith and to secure the and extent:  payment of the same does contain a provision harmless     with reference to attorney fees. The mortgage is error:       not attached to the petition, and therefore is taxation of  not before us. The taxation of attorney fees attorney:    without a provision in the notes sued on fees.        therefor was clearly erroneous.
The attorneys for appellee, in whose favor the attorney fees were taxed, have, according to their statement in the written argument of appellee, released and satisfied the judgment therefor in full. Although it is not properly presented to the court, the attorneys making the statement are fully bound thereby. The voluntary release by the attorneys entitled to the attorney fees is as effectual to cancel and satisfy the judgment as any ruling or order this court can make.
As the satisfaction of the judgment for attorney fees was made 3.  COSTS: on    of record after this appeal was perfected, there appeal or    should be an apportionment of the costs in this error:       court. It is, accordingly, ordered that one apportion-   third of the costs be taxed to appellee, and the ment:        balance to appellants. grounds therefor. *Page 64 
In all other respects, the judgment is affirmed. — Affirmed.
ALBERT, C.J., and EVANS, MORLING, and WAGNER, JJ., concur.